Citation Nr: 1105517	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-28 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, 
to include as secondary to a service-connected right knee 
disability.  

2.  Entitlement to service connection for L3-4 herniated nucleus 
pulposus (HNP), to include as secondary to a service-connected 
right knee disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to January 1989.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from July 2005 and February 2006 rating 
decisions of the Department of Veterans Affairs Regional Office 
(RO) in Denver, Colorado, denying the claims currently on appeal.  


REMAND

The Veteran contends that he is entitled to service connection 
for a left knee disability and a lumbar spine disability as 
secondary to his service-connected right knee disability.  
Regrettably, additional evidentiary development is necessary 
before appellate review may proceed on these claims.  

During his April 2010 BVA hearing, the Veteran testified that 
several doctors had provided him with positive etiological 
opinions.  The Veteran testified that a nurse practitioner named 
"Rhonda" had related his herniated lumbar discs to his service-
connected right knee disability.  The record contains VA 
outpatient treatment records prepared by a nurse practitioner 
named Rhonda L. Johnston, but it is not clear whether this is the 
same individual referenced by the Veteran.  Regardless, none of 
these records include a positive etiological opinion.  

The Veteran also testified that a Dr. Flores had opined that both 
his left knee disability and his lumbar spine disability were 
secondary to his service-connected right knee disability.  The 
Veteran's testimony seems to suggest that he submitted these 
opinions to VA in the past.  However, a review of the record 
reflects that these opinions are not of record.  Since these 
opinions could be vital to the Veteran's claim, a remand is 
necessary to provide the Veteran with an opportunity to submit 
these statements.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should obtain and associate 
with the claim file VA treatment records 
pertaining to the Veteran dated since April 
2010.

2.  The RO/AMC should contact the Veteran 
and he should be requested to submit copies 
of the medical opinions from "Rhonda" and 
Dr. Flores referenced during his April 2010 
BVA hearing, or any other medical 
statements/opinions he may have regarding 
the etiology of the his left knee and back 
disorders.  The RO/AMC should inform the 
Veteran that the submission of written 
opinions relating his disabilities to his 
service-connected right knee disability is 
necessary to substantiate his claims.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If any benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


